Lansing, Ch. J.,
delivered the opinion of the court. The *200application respects the costs only; we are, therefore, not now to consider whether the declaration contains separate counts, or blends in the same count different causes of action which cannot be joined. One of the injuries complained of is the breaking the plaintiff’s house, and of this the defendant is found guilty by the verdict, which is general, and applies to all the matters charged in the declaration. The plaintiff is, therefore, entitled to costs, instead of being hablé for costs to the defendant.(a)
Rule refused.

 Gra. Prac., 2d ed„ 715, 720.